Defendant pleaded guilty to attempted robbery in the first degree with the understanding that he would be sentenced to a prison term of seven years. Pending sentencing, County Court granted defendant’s request for furlough in order to allow him to attend to some personal matters. In so doing, the court admonished defendant that his failure to appear for his scheduled sentencing hearing could result in him being sentenced to the maximum term of imprisonment of 15 years. Despite that warning, defendant did not appear for his sentencing as directed and was eventually brought into court on a resulting bench warrant. County Court, having determined that defendant violated the terms of his furlough, sentenced him as a second violent felony offender to 14 years in prison. Defendant now appeals.
We affirm. Noting that County Court appropriately informed defendant of the potential consequences of breaching the conditions of his furlough, defendant’s subsequent dereliction in appearing for sentencing excused County Court from adhering to the plea agreement and authorized it to impose the enhanced sentence (see People v Conklin, 35 AD3d 1034, 1035 [2006]). *916Regarding defendant’s assertion that his sentence was harsh and excessive, our review of the record reveals neither an abuse of discretion by County Court nor the existence of extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Ashley, 45 AD3d 987, 989 [2007]). Defendant’s remaining contentions are without merit.
Peters, J.P., Spain, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.